Citation Nr: 0017721	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-03 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a stress fracture of the second metatarsal 
of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from November 1994 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that during the pendency of the appeal, the 
RO granted a 10 percent evaluation for the veteran's service-
connected residuals of a stress fracture of the second 
metatarsal of the left foot.  While the veteran appealed the 
RO's May 1997 rating decision granting a noncompensable 
evaluation for his left foot disability, the subsequent 
partial grant of 10 percent does not terminate the issue on 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that where a veteran 
has filed a notice of disagreement (NOD) as to the assignment 
of a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

As the veteran noted his disagreement with the initial rating 
assigned for his residuals of a stress fracture of the second 
metatarsal of the left foot in May 1997, and perfected his 
appeal as to that issue (but he did not express disagreement 
with regard to the effective date of award of service 
connection), the propriety of the rating from effective date 
of the award through to final resolution of the issue is now 
on appeal.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In accordance 
with Fenderson, the issue in this case has been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected residuals of a stress 
fracture of the second metatarsal of the left foot. 

Lastly, the Board notes that the veteran's appeal originally 
included the issue of entitlement to service connection for a 
right shoulder disability.  During the pendency of the 
appeal, an August 1999 rating decision granted service 
connection for this disability, and assigned a 10 percent 
evaluation.  The veteran was notified of this decision, and 
did not file a notice of disagreement (NOD).  Therefore, the 
issue of a higher evaluation for this disability is not 
presently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997). 


REMAND

The Board finds that the veteran's claim for an initial 
evaluation in excess of 10 percent for residuals of a stress 
fracture of the second metatarsal of the left foot is well 
grounded as it is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to the claim (38 U.S.C.A. § 5107(b)) which includes 
a thorough VA examination.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Service medical records reveal complaints of tenderness of 
the left second metatarsal head in March 1995.  A physical 
examination showed thrombotic thrombocytopenic purpura of the 
second metatarsal shaft.  There was no edema, erythema, or 
ecchymosis.  Metatarsalgia was diagnosed.  

An April 1995 report notes that the veteran continued to 
experience pain in the second metatarsal of the left foot.  A 
physical examination revealed mild thrombotic 
thrombocytopenic purpura of the second metatarsal shaft of 
the left foot with no edema or ecchymosis.  The diagnostic 
assessment was stress fracture of the left second metatarsal.  
The veteran was given light duty for two weeks.

During follow up treatment the next month, the veteran 
reported no pain or problems with his left foot.  He was 
returned to full duty. 

The veteran gave a two month history of left foot pain in 
August 1995, and explained that he experienced pain on the 
ball of his foot with weight bearing, walking, or running.  
He related that the onset of pain was immediate, and 
indicated that he limped to minimize the pain.  A physical 
examination showed point tenderness to the second metatarsal 
of the left foot with no edema or ecchymosis.  There was pain 
to the second metatarsal head upon flexion of the second 
phalange.  No crepitus or deformities were noted.  There was 
a full range of motion bilaterally, and posterior pedal 
pulses were strong.  The diagnostic assessment was rule out 
stress fracture of the left second metatarsal.  

Later that month, the veteran reported experiencing pain in 
the second metatarsal of his left foot with an increase in 
running load and high impact on the balls of his feet.  An 
examination of the left foot revealed no calluses, masses, or 
tenderness with movement.  X-rays of the left foot showed 
thickening of the second metatarsal shaft, possibly from 
increased longitudinal forces.  The report indicates that a 
"process of remodeling" could not be ruled out.

A June 1996 record notes complaints of left foot pain over 
the previous month.  The veteran described a constant, dull 
pain on the bottom of his left foot towards his toes.  An 
examination of the left foot revealed mild thrombotic 
thrombocytopenic purpura of the second metatarsal region with 
no edema, erythema, or ecchymosis.  The final assessment was 
metatarsalgia, and rule out stress fracture of the second 
metatarsal of the left foot.

An August 1996 bone scan report notes a very mild increased 
uptake in the proximal and mid portion of the second 
metatarsal of the left foot, which "could indicate a chronic 
stress type of reaction."  The record indicates that there 
was no definite stress fracture seen on X-ray examination.  
Later that month, probable metatarsalgia, non-refractory, was 
diagnosed.

A September 1996 report notes persistent pain, which was non-
responsive to rest or non-steroidal anti-inflammatory drugs 
(NSAIDs).  An examination of the left foot revealed no 
evidence of fracture.  Metatarsalgia, non-responsive, was 
diagnosed.  

A November 1996 podiatry consultation report notes complaints 
of a dull, achy pain since July or August 1996.  The veteran 
reported that he was treating the pain with Tylenol.  An 
examination revealed thrombotic thrombocytopenic purpura of 
the second metatarsal head, and pain on plantar flexion of 
the second digit of the left foot.  The diagnostic impression 
was second metatarsal stress syndrome/metatarsalgia versus 
caputitis.  

Follow up treatment later that month revealed pain on 
palpation to the second IS of the left foot, and pain on 
palpation of the second metatarsal head.  Neurological vital 
signs were intact.  The final assessment was neuroma of the 
second IS, and metatarsalgia.

A December 1996 separation examination report notes 
thrombotic thrombocytopenic purpura of the second metatarsal.  
The examiner reported a history of chronic metatarsalgia of 
the second metatarsal of the left foot following a stress 
fracture in 1995, and indicated that the condition was not 
considered disabling.

The veteran filed a claim of entitlement to service 
connection for residuals of a stress fracture of the second 
metatarsal of the left foot in January 1997.

On VA examination in March 1997, the veteran reported that he 
sustained a stress fracture of the left foot during training 
exercises in service.  He explained that he continued to 
experience left foot pain with prolonged standing or walking, 
and indicated that the pain interfered with his ability to 
run.  An examination of the left foot revealed no tenderness, 
swelling, or deformity.  Range of motion was complete and 
unrestricted.  X-rays of the left foot showed thickening of 
the second metatarsal.  The final assessment was residuals of 
a stress fracture of the left foot.  The examiner opined that 
there was no impairment associated with these residuals.

Based on this evidence, a May 1997 rating decision granted 
service connection for residuals of a stress fracture of the 
second metatarsal of the left foot, and assigned a 
noncompensable evaluation.  The veteran filed a notice of 
disagreement with this decision the following month.  
Therein, he reported that his foot was painful "all the 
time," and requested consideration of 38 C.F.R. § 4.40 and 
4.45 for his "pain and fatigability."

During a November 1997 VA examination, the veteran reported 
that his left foot hurt all the time, and indicated that he 
could not jog or run.  He related that while he was able to 
stand and walk, he had to sit after walking one mile.  An 
examination of the left foot revealed no deformity.  While 
there was slight extensor posture of the metacarpal 
phalangeal joints, the toes passively corrected into flexion 
without difficulty.  There was no swelling or tenderness, and 
range of motion was complete and unrestricted.  Slight varus 
positioning of the left heel was noted.  X-rays showed slight 
thickening of the second metatarsal of the left foot.  
Following a review of the claims folder, the physician 
concluded that there was no significant impairment of the 
veteran's left foot.

In April 1998, the RO continued the noncompensable evaluation 
of the veteran's service-connected residuals of a stress 
fracture of the second metatarsal of the left foot.  The 
veteran submitted a substantive appeal (Form 9) the following 
month, perfecting his appeal.  He explained that while there 
was no limitation of motion of his left foot on physical 
examination, he experienced pain and weakness with prolonged 
standing or walking.

Later that month, the veteran submitted an undated report 
from his private physician in support of his claim.  This 
record notes a history of persistent left foot pain with 
weight bearing since the veteran sustained a stress fracture 
of his distal left second metatarsal in service.  The 
physician opined that this pain was due to a callous 
formation at the fracture site, which the veteran described 
as feeling "like walking on a marble."

During an October 1998 personal hearing, the veteran 
testified that he experienced continual pain in his left 
foot, which increased in severity throughout the day.  
Transcript (T.) 9-10.  He reported minor swelling of the 
foot, and explained that he elevated it to relieve pain.  T. 
at 10.  The veteran stated that while he was given orthopedic 
inserts in service, they provided no relief.  T. at 10-11.  
He related that Tylenol was "moderately" effective in 
treating his foot pain, and indicated that he used ice on his 
foot.  T. at 11.  He characterized his average foot pain as a 
five or six on a 10-point scale, and noted that it "goes 
easily to a seven or eight when it gets bad."  T. at 12.  
The veteran reported that he could not stand on his feet for 
long periods of time, and indicated the he has to sit for 10 
or 15 minutes after standing for more than a half-hour.  T. 
at 12.  He stated that he could no longer run or hike due to 
foot pain, and could walk no more than a quarter mile.  T. at 
12.  He described the pain as a "stabbing kind of pain" 
every time he stepped forward.  T. at 12-13.

In support of his claim, the veteran submitted a statement 
from his father.  Therein, the veteran's father related that 
the veteran worked for his construction company prior to 
service.  He explained that the veteran worked on 
scaffolding, which required him to shift his weight from foot 
to foot, and to "wedge his feet in the framing to hold on 
for safety."  He reported that the veteran has been unable 
to work on a scaffold for "any worthwhile amount of time" 
since his separation from service due to foot pain, and 
indicated that walking on a concrete floor all day also 
caused foot pain.

Based on this evidence, a December 1998 hearing officer's 
decision granted a 10 percent evaluation for the veteran's 
service-connected residuals of a stress fracture of the 
second metatarsal of the left foot.

A December 1998 private treatment record notes a history of a 
stress fracture of the second metatarsal of the left foot 
during service, and indicates that the veteran experienced 
pain with weight bearing.  The record notes that this pain 
was "like walking on a marble," and limited the veteran's 
ambulation.  A physical examination revealed tenderness to 
palpation of the distal second metatarsal of the left foot.  
No mass was noted.  The diagnostic assessment was persistent 
pain of the distal second metatarsal of the left foot, and 
probable plantar fasciitis.  Arch supports and hot soaks were 
recommended.

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the Court 
held that when a diagnostic code provides for compensation 
based solely upon limitation of motion, that the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  While the March 
1997 and November 1997 VA examination reports note subjective 
complaints of functional loss due to pain, the examiners made 
no clear findings, either positive or negative, as to whether 
there was objective support for these subjective complaints.  
Likewise, the private medical reports have been inadequate to 
determine the degree to which the subjective complaints are 
supported by objective findings.  Accordingly, the Board 
finds that further development is warranted.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999);  38 C.F.R. § 
3.103(a) (1999), the Board is deferring adjudication of the 
issue prepared and certified for appellate review pending a 
remand of the case to the RO for further development as 
follows:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for residuals of 
a stress fracture of the second 
metatarsal of the left foot that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder. 

3.  The RO should arrange for an 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's left foot disability.  Any 
pathology present should be identified.  
If there is pathology present which is 
not related to the veteran's service-
connected residuals of a stress fracture 
of the second metatarsal of the left 
foot, the examiner should indicate 
whether this pathology produces 
manifestations which may be distinguished 
from the manifestations of the service-
connected disability.  The examination 
report should include a full description 
of the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  All findings should be 
recorded in detail.  In addition, the 
examiner should address the following:

(a)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his residuals of a 
stress fracture of the second metatarsal 
of the left foot, and offer an opinion as 
to whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints and the level of 
each complaint, including pain.

(b)  Whether the service-connected for 
residuals of a stress fracture of the 
second metatarsal of the left foot causes 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?

(c)  Whether pain is visibly manifested 
on movement of the left foot, and if so, 
to what extent; the presence and degree 
of, or absence of, muscle atrophy 
attributable to the veteran's service-
connected disability; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's residuals of a stress fracture 
of the second metatarsal of the left 
foot, should be provided.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review in conjunction with the 
examination.  Any opinions expressed must 
be accompanied by a complete rationale.

The veteran is advised that failure to report 
for the scheduled examination may have 
adverse consequences to his claim as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  Moreover, under 38 C.F.R. § 3.655 
(1999), where a claimant fails without good 
cause to appear for a scheduled examination 
in conjunction with a claim for increase, the 
claim will be denied.  Connolly v. Derwinski, 
1 Vet. App. 566 (1991). 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
initial evaluation in excess of 10 
percent for residuals of a stress 
fracture of the second metatarsal of the 
left foot.  If the veteran's claims 
remain denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



